NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                      No. 12-2598
                                      ___________

                                        HAI YE,
                                                  Petitioner

                                            v.

                  ATTORNEY GENERAL OF THE UNITED STATES

                       ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                              (Agency No. A094-939-047)
                     Immigration Judge: Honorable Eugene Pugliese
                       ____________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  September 26, 2012

         Before: FUENTES, JORDAN and VAN ANTWERPEN, Circuit Judges

                             (Opinion filed: October 2, 2012)
                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

       Hai Ye seeks review of an order of the Board of Immigration Appeals (“BIA”)

denying her motion to reopen her removal proceedings. For the reasons that follow, we

will deny the petition for review.
       Ye, a native and citizen of China, entered the United States in 2007 without

inspection. The Department of Homeland Security subsequently issued Ye a notice to

appear, charging her with removability under 8 U.S.C. § 1182(a)(7)(A)(i)(I), as an alien

not in possession of a valid entry document when applying for admission. Ye conceded

her removability before the Immigration Judge (“IJ”) and filed an application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”). In

her application, Ye claimed that she had fled China to escape a forced marriage.

Following an administrative hearing, the IJ denied Ye’s application for relief. The BIA

dismissed Ye’s administrative appeal in a January 2012 order. Ye did not file a petition

for review of the BIA’s decision.

       Two months later, in March 2012, Ye filed with the BIA a motion to reopen. In

that motion, Ye argued for the first time that she has practiced Falun Gong since 2010,

and that she now fears persecution in China on that basis. Ye claimed that she was

photographed at a Falun Gong parade in New York in February 2012, and that those

pictures were sent to officials at the “Fuzhou City Lang Qi Economy District Lang Qi

Town Yun Long Village Committee” in her hometown in China. According to Ye, the

officials presented her father with the photographs and issued him a written notice

demanding that he persuade Ye to return to China to answer for her Falun Gong

participation, lest Chinese officials “further sentence her and sternly punish her.”

(Administrative Record (“A.R.”) at 95.)

       In support of her motion to reopen, Ye submitted: her own affidavit; the State

Department’s 2007 Country Profile on China; the purported notice from her village

                                              2
committee -- which bore a stamped seal, but was not signed; an unsworn affidavit from

her father attesting to the visit from the village cadres; and a notarized affidavit from her

husband, who lives in the United States.

       The BIA denied the motion to reopen, reasoning that the State Department report

does not indicate that Chinese citizens who practice or support Falun Gong outside of

China are punished upon their return, although Falun Gong is suppressed within

China. The BIA further reasoned that the official notice from the village committee was

not properly authenticated or signed by any official, and rejected Ye’s explanation, taken

from her father’s letter, that such documents do not require a signature because they are

public, not private instruments.1 Moreover, the BIA discounted the weight given to the

statements of Ye’s husband and father because they were “apparently prepared for the

purpose of litigation.” Finally, the BIA reasoned that, even if the village committee

notice were authentic, Ye did nothing to demonstrate that the organization issuing the

document had any authority to actually punish her, or that the threatened punishment by

that organization would rise to the level of persecution. Therefore, she did not show that

she was prima facie eligible for asylum and related relief such that reopening her case

was warranted. This petition for review followed.

       We have jurisdiction under 8 U.S.C. § 1252 to review the BIA’s denial of the

motion to reopen. Where the BIA denies a motion to reopen for failure to establish a

prima facie case, we will review the BIA’s ultimate decision for abuse of discretion and


1
 The BIA also noted that the letter from Ye’s father was not itself sufficiently
authenticated because it was not notarized and was not accompanied by any evidence
                                              3
its underlying findings of fact for substantial evidence. See Sevoian v. Ashcroft, 290

F.3d 166, 174 (3d Cir. 2002). To make a prima facie showing, “the alien must produce

objective evidence that, when considered together with the evidence of record, shows a

reasonable likelihood that he is entitled to relief.” Huang v. Att’y Gen., 620 F.3d 372,

389 (3d Cir. 2010).

         In her opening brief, Ye argues that the BIA erred by rejecting the letter from the

Yun Long Village Committee and the affidavit from her father for lack of authentication.

She also argues that the BIA erred in determining that, even assuming the truth of Ye’s

evidence, it was insufficient to demonstrate a likelihood that she would face harm rising

to the level of persecution. We need not address whether the BIA erred in determining

that Ye’s letters had not been properly authenticated because we conclude that the BIA

did not abuse its discretion in determining that, even assuming the letters’ authenticity,

Ye failed to establish a prima facie case that she is eligible for asylum based on her

practice of Falun Gong.

         In order to demonstrate eligibility for asylum based on a fear of future persecution,

an applicant must demonstrate, inter alia, that she would be individually singled out for

persecution, see Lie v. Ashcroft, 396 F.3d 530, 536 (3d Cir. 2005), a form of treatment

that includes “threats to life, confinement, torture, and economic restrictions so severe

that they constitute a threat to life or freedom.” Fatin v. INS, 12 F.3d 1233, 1240 (3d Cir.

1993).




regarding the identity of the declarant.
                                               4
       As an initial matter, the letter from the Yun Long Village Committee does not

indicate that the committee has authority to punish Ye for her practice of Falun Gong.

The 2007 State Department Profile that Ye submitted indicates that in Fujian Province,

where Yun Long village is located, the village committee is normally “an autonomous

society composed of villagers.” (A.R. at 173). Thus, the letter from the village

committee is insufficient to establish an objective fear of persecution. Further, even

assuming that the local government has authority to punish Ye, Ye did not establish that

the possible treatment she would face at the hands of these local authorities would likely

amount to persecution. Assuming that the village officials would decide to follow

through with their vague threat to “arrest[]” and “sternly punish” Ye, (A.R. at 95), there

is no indication how long Ye would be detained or how stern her punishment would be at

the hands of these local authorities. See Voci v. Gonzales, 409 F.3d 607, 614 (3d Cir.

2005) (explaining that persecution denotes “extreme conduct”); see also Kibinda v. Att’y

Gen., 477 F.3d 113, 119-20 (3d Cir. 2007) (holding that maltreatment by prison guards

over five-day period did not rise to level of persecution). Finally, we cannot conclude

that the BIA erred in discounting the statements of Ye’s family members as prepared for

the purpose of litigation. Accordingly, without more, the record simply does not compel

the conclusion that Ye established a prima facie case for reopening.

       For the foregoing reasons, we hold that the BIA did not abuse its discretion in

denying Ye’s motion to reopen. We will therefore deny the petition for review.




                                             5